DETAILED ACTION
This communication is responsive to the application and amended claim set filed March 25, 2020.  Claims 1-12 are currently pending.
Claims 1-12 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/KR2018/012960, filed October 30, 2018, which claims priority to KR 10-2017-0142547, filed October 30, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US 2017/0073443).
Regarding claims 1-3, Qin teaches a process for preparing a catalyst by mixing a lanthanide-containing compound, an alkylating agent, and a halogen source.  (para. [0057].)  This mixing occurs in an organic solvent.  (See Example 1, para. [0136] (using hexane as a solvent).)  The catalyst mixture is then contacted by a conjugated diene monomer (i.e., preformed).)  (para. [0065].)  The preformed catalyst composition is then aged at a temperature between -20°C and 100°C (see para. [0066]), for a time ranging from 1 hour to 1000 days (see para. [0067]).  Both of these ranges encompass the claimed ranges.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Qin.

Regarding claim 4, Qin teaches preparing and aging the catalyst under N2.  (Ex. 1, para. [0136].)

Regarding claims 5 and 6, Qin teaches a number of useful neodymium compounds for use as the lanthanide-containing component, including neodymium 2-ethylhexanoate.  (para. [0017].)

Regarding claim 7, Qin teaches a number of useful alkylating agents, including trihydrocarbyl aluminum, dihydrocarbyl aluminum hydride, and hydrocarbyl aluminum dihydride.  (para. [0030].)

Regarding claim 8, Qin teaches that the halogen source may be elemental halogens, mixed halogens, hydrogen halides, organic halides, inorganic halides, metallic halides, and organometallic halides.  (para. [0048].)

Regarding claim 9, Qin teaches that the mixing of the catalyst components occurs at a temperature of -20°C to 80°C (see para. [0065]), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Qin.

Regarding claim 10, Qin teaches that the alkylating agent is present in the amount of about 5 to 200 mol per 1 mol lanthanide (see para. [0060]), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Qin.
Qin further teaches that the halogen source is present in the amount of about 2 to 6 mol per 1 mol lanthanide (see para. [0062]), which is within the claimed range.  Finally, Qin provides an exemplar amount of solvent (hexane) in Example 1, wherein the lanthanide is present in the amount of 0.041M (see para. [0136]), which yields a molar ratio of 187 mol hexane per 1 mol lanthanide, which is within the claimed range.
Regarding claim 11, Qin teaches the polymerization of a conjugated diene in which the conjugated diene is contacted with the catalyst composition discussed above to form a polymer.  (See para. [0091].)

Regarding claim 12, Qin teaches that the polydiene may be reacted with a functionalizing agent (modifier) to give a functionalized polymer.  (para. [0100].)

Additional Comments
The examiner calls Applicant’s attention to Jenkins et al. (US 5,017,539) as potentially relevant prior art.  Jenkins teaches a process for producing a polydiene catalyst in which neodymium versatate or neodymium naphthenate, an aluminum hydrocarbyl alkylating agent, and a halogen source are reacted in a solvent to produce a catalyst, which is subsequently preformed by contacting it with butadiene monomer.  Finally, the catalyst is aged at a temperature of -15°C to -60°C for a period of 8 hours to 7 days.  (col. 1, lines 25-38; col. 2, lines 19-31.)  The examiner further notes that Jenkins more broadly teaches an aging temperature of -60°C to 40°C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763